Title: To James Madison from Thomas Jefferson, 16 June 1809
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello June 16. 09.
I inclose you three letters from detained seamen which came to hand by the last post. Your favor of the 12th. was recieved at the same time. The intelligence by the Pacific gives me great anxiety. When I consider the tenor of the new order of council & the official exposition of it by the Lords of trade to the London American merchants (in the inclosed paper) and compare it with the engagement of Erskine under instructions given two months before, I am at a loss from which we have most to fear, the folly or the faithlesness of the Cannings & Castlereaghs of the British ministry. Is it possible that to get themselves out of a former hobble they should have involved themselves in another so much more difficult? And yet if they mean to adhere to the new order, their instructions to Erskine to enter into engagements in direct opposition to it, would be such a wanton abandonment of all pretensions to common honesty as one would suppose no men could deliberately intend. Et cui bono? Merely to catch a partial supply by a temporary relaxation of our measures? It seems impossible to believe either alternative, & yet the one or the other must be true. I presume it will produce some caution & hesitation in the proceedings of Congress. My joy on our supposed settlement is extremely damped by the occurrence of a trick, so strange, whatever solution may be given of it, and I fear a return of our difficulties, & it will be with increased force if they do recur. I sincerely wish a happy issue from them, for your own sake as well as for that of us all.
I am very happy in being enabled to relieve you from the disagreeable situation into which my improvidence had drawn your kind friendship. I felt severely the impropriety of dragging your name into the bank, as I had often been mortified with my own being there. But a too late attention to the state of my affairs at Washington had rendered it unavoidable. Mr. Barnes is now enabled to discharge my note at the bank, as well as a balance due to himself, and the separate account between you & myself may await your own entire convenience without in the least incommoding me, and I pray you to be assured of the sensibility with which I have experienced your kind accomodation to my difficulties.
For the last three days we have had fine & plentiful showers of rain, & were willing they should cease as appearances promised last night. But it commenced raining in the night & now continues with the wind at North East. This may become dangerous to the wheat which at best can only be a midling crop. That of tobacco cannot become great if the observation of the planters is correct that there never was a great crop of tobacco which was not pitched before the last of May. This year not a plant was in the ground till June: but the rains have been so favorable since that the whole crop is now standing & growing. I salute you with sincere affection & respect
Th: Jefferson
